IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

DIVERSE MEDICAL
MANAGEMENT, INC.; AND AZZAM
MEDICAL SERVICES, LLC,

Plaintiffs,

Case No: 19-CV-00046
JURY DEMAND

Vv.

PLATINUM GROUP USA, INC.;
AMER RUSTOM; THE THIRD
FRIDAY TOTAL RETURN FUND, L.P.,
MICHAEL LEWITT, AMERICORE
HEALTH, LLC, GRANT WHITE,
JAMES B. BIDEN,

Defendants.

Nee Nee Ne eee ee ee ee ee oe Ge

 

AFFIDAVIT IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT

 

I, Robert A. Peal, declare under penalty of perjury that the following facts are true and
correct to the best of my information and belief:

1. Iam the attorney for the plaintiffs in this action.

2. A complaint was filed herein on June 20, 2019, an amended complaint on July 22, 2019,
and service of process was had on the defendant on July 25, 2019.

3. More than twenty one (21) days have elapsed since the defendant in this action served,
and the defendant has failed to plead or otherwise defend as provided by the Federal Rules of Civil

Procedure.

02541849 1

Case 4:19-cv-00046-CLC-CHS Document 15-1 Filed 08/20/19 Page lof2 PagelID#: 114
Robert A. Peal
Attorney for Plaintiffs

Sworn to and subscribed before

me this +o" day of August ,
aol).

bbe. Va TENNESSEE

  

NOTARY
nigh PUBLIC

02541849 2

Case 4:19-cv-00046-CLC-CHS Document 15-1 Filed 08/20/19 Page 2of2 PagelD #: 115
